United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 06-1287
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * District of South Dakota.
Luis A. Arechiga,                       *
                                        *     [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: February 1, 2007
                                 Filed: February 5, 2007
                                 ___________

Before RILEY, MAGILL, and MELLOY, Circuit Judges.
                            ___________

PER CURIAM.

      Luis Arechiga appeals the district court’s1 imposition of consecutive 120-month
and 96-month prison sentences following his conviction upon a jury verdict on one
count of assault with a dangerous weapon, in violation of 18 U.S.C. §§ 113(a)(3) and
1153, and one count of assault resulting in serious bodily injury, in violation of 18
U.S.C. §§ 113(a)(6) and 1153. The imposition of consecutive sentences resulted in
an upward variance from Arechiga’s Guidelines range. For reversal, he argues that



      1
        The Honorable Charles B. Kornmann, United States District Judge for the
District of South Dakota.
the district court erred in considering his juvenile record from more than 10 years
prior to his sentencing, and in treating car theft as a crime of violence.

       To begin, we do not believe Arechiga’s juvenile record was a factor in the
formulation of his sentence because, although it was included (without objection) in
the presentence report (PSR), it had no effect on the determination of his criminal
history category, and the district court made only a passing reference to it at the
sentencing hearing. Moreover, even if Arechiga’s juvenile record was a factor in the
court’s decision to impose consecutive sentences, such consideration was not an abuse
of discretion. See U.S.S.G. § 3553(a)(1) (factors to be considered in imposing
sentence include history and characteristics of defendant); United States v. Flores, 9
F.3d 54, 56 (8th Cir. 1993) (in absence of objection, court may rely on factual
allegations in presentence report); Swepston v. United States, 289 F.2d 166, 168 (8th
Cir. 1961) (right to impose consecutive sentences is inherent in federal courts); cf.
United States v. Joshua, 40 F.3d 948, 953 (8th Cir. 1994) (juvenile conduct can be
used as basis for upward departure, particularly if it is similar to conviction offense,
or dissimilar but serious conduct); United States v. Griess, 971 F.2d 1368, 1374 (8th
Cir. 1992) (per curiam) (juvenile convictions excluded from defendant’s criminal
history may be considered for upward departure under U.S.S.G. § 4A1.3). In this
instance, Arechiga’s juvenile offenses are dissimilar from his conviction offenses, but
nonetheless include serious offenses such as aggravated robbery and auto theft.

       Because Arechiga did not preserve his challenge to the district court’s
classification of auto theft as a crime of violence, we review that aspect of the district
court’s reasoning only for plain error. See Fed. R. Crim. P. 52(b) (“A plain error that
affects substantial rights may be considered even though it was not brought to the
court’s attention.”); United States v. Jennings, 12 F.3d 836, 838-39 (8th Cir. 1994)
(review is for plain error where issue was not raised at sentencing). We hold that the
district court did not err--plainly or otherwise--as Arechiga’s challenge is foreclosed
by United States v. Barbour, 395 F.3d 826, 827-28 (8th Cir.), cert. denied, 126 S. Ct.

                                           -2-
133 (2005), acknowledging as binding precedent United States v. Sprouse, 394 F.3d
578, 580-81 (8th Cir. 2005) (Missouri car theft is crime of violence for purposes of
U.S.S.G. §§ 2K2.1 and 4B1.2(a)), and United States v. Sun Bear, 307 F.3d 747, 752-
53 (8th Cir. 2002) (when thief enters and appropriates vehicle, possible encounter with
returning driver, passenger, passerby, or police officer carries serious risk of violent
confrontation, and risk of high-speed chase with potential for serious harm to others);
see also United States v. Wright, 22 F.3d 787, 788 (8th Cir. 1994) (panel of this court
is bound by prior Eighth Circuit decision unless prior decision is overruled by this
court sitting en banc or by Supreme Court).

      Accordingly, we affirm.
                     ______________________________




                                          -3-